341 S.W.3d 892 (2011)
Latanya TRIGG, Appellant
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72843.
Missouri Court of Appeals, Western District.
June 7, 2011.
Latanya Trigg, appellant pro se.
Bart Anton Matanic, Jefferson City, MO, for respondent.
Before Division One: THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Latanya Trigg appeals the decision of the Labor and Industrial Relations Commission (Commission) denying her claim for unemployment compensation benefits in relation to her separation from employment with DST Systems, Inc. We affirm. Rule 84.16(b).